Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-40 are allowed.
Reasons for Allowance
2.	The following is an examiner's statement of reasons for allowance:
Independent claim 1, 11, 27 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a defect analysis computational system comprising: plurality of materials on the substrate, and prior defect classification for manufacturing equipment and/or fabrication process, output a likelihood of the defects being caused by a first source associated with the manufacturing equipment, one or more materials on the substrate, and/or fabrication process. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-13 are allowed due to their dependency on claim 1.


The primary reason for the allowance of claim 14 is the inclusion of a computational method of analyzing defects, the method comprising:
plurality of materials on the substrate, and (ii) prior defect classification for a manufacturing equipment and/or fabrication process, outputting a likelihood of the defects being caused by a first source associated with the manufacturing equipment, one or more materials on the substrate,  and/or fabrication process. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 15-26 are allowed due to their dependency on claim 14.

Regarding claim 27:
The primary reason for the allowance of claim 27 is the inclusion of a computer program product for analyzing defects, the computer program product comprising a non-transitory computer readable medium on which is provided computer executable instructions for: plurality of materials on the substrate, and (ii) prior defect classification for a manufacturing equipment and/or fabrication process, outputting a likelihood of the defects being caused by a first source associated with the manufacturing equipment, one or more materials on the substrate,  and/or fabrication process. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that 

Claims 28-40 are allowed due to their dependency on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
January 10, 2022